Allowed Claims: 1-3, 5-15. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed set of ophthalmic lenses specifically including, as the distinguishing features in combination with the other limitations, wherein each lens in the set has a point of optical reference with a maximum power at said point, each lens meets an optical performance criteria in standard wearing condition, the range of maximum powers of the set is greater than or equal to 10D, all of the lenses of the set have been manufactured from a set of semi-finished lens blanks, each semi-finished lens blank having the same base curvature and further wherein the lower limit of the range of maximum powers of the set is greater than or equal to -10D and the upper limit of the range of maximum powers of the set is smaller than or equal to +2D. Specifically, with respect to independent claim 14, none of the prior art either alone or in combination disclose or teach of the claimed method implemented by a computer for determining a set of ophthalmic lenses specifically including, as the distinguishing features in combination with the other limitations, providing a semi-finished lens blank representative of at least the base curve, providing an optical performance criterion, determining the set of ophthalmic lenses that are manufacturable from a semi-finished lens blank corresponding to the semi-finished lens blank data, that has a greatest range of maximum power at a point of optical reference of the lenses, that meets the optical performance criterion and further wherein the lower limit of the range of maximum powers of the set is greater than or equal to -10D and the upper limit of the range of maximum powers of the set is smaller than or equal to +2D.  
Examiner’s Comments
	Applicant’s amendment of June 2, 2022 has overcome all claim objections, 112 rejections and art rejections set forth in the prior office action. There being no applicable art and no outstanding issues, the application is now in condition for allowance. 
The information disclosure statement filed June 2, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, this IDS statement lists one reference, ” citation “AW” listed as “Jalie, Base Curve Selection, in “Ophthalmic Lenses and Dispensing”, 2008, Elsevier XP055458213” and lists specific page numbers for consideration. There is no document that has been submitted for consideration that matches any of the aforementioned information. There was submitted for consideration only one “Other Reference”. The first and last pages of this document are set forth below. This document is titled “Form of Material of Ophthalmic Lenses”, this document has no page numbering, and there is nothing within this provided document to match any of the aforementioned citation 
information. As such, this IDS statement has been crossed out and has not been considered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 17, 2022


    PNG
    media_image1.png
    827
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    634
    media_image2.png
    Greyscale